DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-7, 10, and 11 are currently pending. Claims 1, 5, and 10 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 22 June 2022.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
“starting point” in line 35 of claim 1 should read “starting point of the second time period”
“starting point” in line 27 of claim 10 should read “starting point of the second time period”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “blood flow velocities” (plural) in line 5. However, claim 1 recites “blood flow information is a blood flow velocity” (singular) in line 25. It is unclear if the blood flow information of claim 5 further limiting the singular blood flow velocity of claim 1 or a new set of blood flow velocities. Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a biological information measurement apparatus comprising different structural elements such as a pressure sensor, a pressing mechanism, a press controller, a blood flow sensor, a signal processor, a processor, and a record controller. Thus, the claim is directed to a machine, as a machine is a “concrete thing, consisting of parts, or of certain devices and combination of devices.”
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of a processor which is configured to decide a first pressing force to be exerted by the pressing mechanism based on blood flow information and information of a pressure pulse wave and wherein the processor is configured to determine a first time period; determine a second time period; decide one of pressing forces as the first pressing force; and select a time period sets forth a judicial exception. These two steps describe a concept that could be performed in the human mind (including an observation, evaluation, judgement, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is determined to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites a record controller which, on a recording medium, is configured to record the pressure pulse wave. According to section 2106.05(g) of the MPEP, merely recording data is adding insignificant extra-solution activity to the judicial exception. Recording data does not provide an improvement to the technological field, the recorded data do not effect a particular treatment or effect a change based on the gathered data. The device also does not use a particular machine to perform the abstract idea. The claim also does not recite how these processing steps are integrated into a practical application. The claim is silent as to how these processing steps control the press controller. There is also no output as it is unclear as to when a blood pressure measurement is taken.
Next, the claim as a whole is analyzed to determine whether any element, combination of elements, is sufficient to ensure that the claim amounts to significantly more to the exception. Besides the abstract idea, the claim recites generic elements such as a pressor sensor, a pressing mechanism, a press controller, a blood flow sensor, a signal processor, a processor, and a record controller that are non-specific. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract ides into a practical application. Mere data gathering and processing is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the data gathering and processing are recited at a high level of generality such that it amounts to insignificant presolution activity, e.g. mere data gathering necessary to perform the Abstract Idea (see 2106.05(g) of the MPEP).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 10 and 11.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite processing steps pertaining to the generic analyzing of gathered data. The processing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Response to Arguments
Applicant argues that amending the independent claims to recite that the blood flow sensor is configured to measure the blood flow velocity by an ultrasonic Doppler method or laser Doppler method would overcome the 35 U.S.C. 101 rejection. Examine respectfully disagrees, as the blood flow sensor is used to perform the pre-solutional activity of data gathering. Even if the Applicant does further specify the blood flow sensor, a sensor using an ultrasonic Doppler method or laser Doppler method is well-understood, routine and conventional. As such, Applicant’s arguments are not persuasive.
Applicant argues that the independent claims are not directed toward a judicial exception. Examiner respectfully disagrees, as still do not recite an output that would provide an improvement or effect a change. The last step of claim 1 is selecting a time period. It is unclear how this step provides an improvement or effects a change. Applicant also mentions that variation of the blood flow velocity during the pressing force control time period can be prevented from being increased. However, the claims do not mention how this is done. As such, Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791